NUMBER 13-07-562-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


JOEL ANTHONY RAMOS,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


   On appeal from the 24th District Court of Victoria County, Texas.


                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza, and Benavides
             Memorandum Opinion by Justice Benavides

       On July 29, 2004, Joel Anthony Ramos was indicted for aggravated assault. TEX .

PENAL CODE ANN . § 22.02 (Vernon 2005). He entered into a plea bargain which consisted

of deferred adjudication for seven years, sixty days of jail time, community service, fines

and court costs. The State of Texas filed its first motion to adjudicate guilt on October 5,

2005. The State amended amended its motion several times over the next two years. A
hearing was held on August 20, 2007. The trial court found that Ramos had violated the

terms and conditions of his deferment, adjudicated his guilt and sentenced him to 25 years

in the Texas Department of Criminal Justice.

          Ramos’s appellate counsel, concluding that "there are no arguable grounds to be

advanced on appeal, "filed an Ander’s brief in which he reviewed the merits, or lack

thereof, of the appeal.1 We affirm.

                                             I. DISCUSSION

A.        Compliance with Anders v. California

          Ramos’s counsel filed an Anders brief, in which he concludes there is nothing that

merits review on direct appeal. Id. Appellant's brief meets the requirements of Anders.

Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).

In compliance with Anders, counsel presented a professional evaluation of the record and

referred this Court to what, in his opinion, are all issues which might arguably support an

appeal. See Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim.

App. 1974); see also High, 573 S.W.2d at 812.

          Counsel has informed this Court that he: (1) has diligently read and reviewed the

record and the circumstances of appellant's conviction, including the hearing at which

Ramos entered his plea and the sentencing hearing; (2) believes that there are no

arguable grounds to be advanced on appeal; and (3) forwarded to Ramos a copy of the

brief along with a letter informing Ramos of his right to review the record and to file a pro

se brief. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509

(Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. No pro se brief has been filed

by Ramos.


1
    Anders v. California, 386 U.S. 738, 744 (1967)
                                                     2
B.     Independent Review

       The United States Supreme Court has advised appellate courts that upon receiving

a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988); see

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                     II. CONCLUSION

       The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has requested

to withdraw from further representation of Ramos on appeal. We grant counsel’s motion

to withdraw.


                                                         __________________________
                                                         GINA M. BENAVIDES
                                                         Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 12th day of June, 2008.



                                              3